                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 MAURICE JONES,

               Petitioner,                                 CIVIL ACTION NO.: 4:19-cv-30

        v.

 MARTY ALLEN,

               Respondent.


                                          ORDER

       After a careful de novo review of the entire record in this case, the Court concurs with the

Magistrate Judge's February 13, 2019 Report and Recommendation, to which the parties did not

file objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 12),

DENIES Petitioner a Certificate of Appealability, and DISMISSES Petitioner’s Petition for Writ

of Habeas Corpus for lack of exhaustion, (doc. 1). The Court DIRECTS the Clerk of Court to

CLOSE this case.

       SO ORDERED, this 8th day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
